DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended instant claim 69 thereby rendering moot the prior art rejection of record.  Claim 69 is now free of the prior art.
An extended search for a composition of claim 76’s compound with a purity of 96% or higher retrieved an applicable prior art reference.
This action is Non-Final since its unclear whether a new prior art rejection on amended claim 76 would properly be made FINAL.
Current Status of 16/733,791
Claims 69 and 71-80 have been examined on the merits.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 10, 2021.
The Examiner has reviewed the claim amendments and Reply of 06/10/2021.
Applicants filed a compliant Oath on June 10, 2021, thereby rendering moot the objection for lack of an Oath/Declaration (see paragraph 15 in previous Office Action).
The indefiniteness rejection against claim 74 (see paragraph 18 in previous Office Action) and the rejection under 35 U.S.C. 112(d) (see paragraph 23 in previous Office Action) have each been rendered moot because Applicants revised base claim 69 to disclose a compound II-OH.
The indefiniteness rejection against claim 76 (see paragraph 19 in previous Office Action) is rendered moot by Applicants revision adding an illustration and compound name thereby providing a definite metes and bounds to what compounds Applicants intend to claim.
The indefiniteness rejection against claim 77 (see paragraph 20 in previous Office Action) and the rejection under 35 U.S.C. 112(d) (see paragraph 24 in previous Office Action) are each rendered moot since Applicants revised claim 77 to make clear claim 77 now discloses additional compounds not previously disclosed in the claims.
Applicants’ amendments to claim 69 have rendered moot the prior art rejection (see paragraphs 25-27 in previous Office Action).
Response to Amendment
Claim Objections
Claim 69 is objected to for having “(Previously Presented)” as claim status identifier yet having amendment markings within the claim.
This objection applies to claims 71-75 since these claims depend on claim 69 but do not remedy the rationale underpinning this objection.

New Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 76 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWANO (WO 2005/116013 A1, English-language machine translation from WIPO website, included with this Office Action).
The machine English-language IWANO prior art reference (included with Office Action), teaches a compound of I-MsOH (IWANO compound I is the same as instant claim 76’s compound I—see para [0001]) with a chemical purity of 99.01% (see Example 6-last page, relevant portion bolded), which is the I-MsOH salt form.
Furthermore, the “composition” of instant claim 76 is inherent since no I-MsOH compound exists in isolation, but rather, in a collection/composition of compounds.  Thus, said reference IWANO anticipates instant claim 76.
Conclusion
Claims 77-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 69 and 71-75 are objected to due to claim informalities (see “Claim Objections” section, above).
Claim 76 is not presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625